2020 IL App (1st) 191748
                                         No. 1-19-1748

                                                                                 FIRST DIVISION
                                                                                 February 10, 2020


IN THE INTEREST OF JAHEIM W., a minor,                )      Appeal from the Circuit Court of
                                                      )      Cook County
(People of the State of Illinois,                     )
       Petitioner-Appellee,                           )      No. 18 JD 2122
v.                                                    )
Jaheim W.,                                            )      Honorable Kristal Royce Rivers
       Respondent-Appellant.)                         )      Judge Presiding


       PRESIDING JUSTICE GRIFFIN delivered the judgment of the court, with opinion.
       Justices Hyman and Pierce concurred in the judgment and opinion.


                                            OPINION

¶1     Respondent Jaheim W. was adjudicated delinquent for aggravated unlawful use of a

weapon and unlawful possession of a firearm. He was sentenced to two years’ probation.

Respondent appeals the trial court’s judgment on the basis that he was not proved guilty beyond

a reasonable doubt. We affirm.

¶2                                       BACKGROUND

¶3      On December 29, 2018, respondent was in a vehicle that was stopped by police. The

vehicle drove past the officers’ vehicle with its high beams turned on, so the officers began to

follow the vehicle. The officers noticed that there were four individuals in the vehicle’s back

seat, with one passenger sitting on another passenger’s lap. When the officers initially attempted

to stop the vehicle by activating their emergency lights, the vehicle briefly stopped, but then

pulled away when the officers exited their vehicle to approach.
No. 1-19-1748


¶4      The officers reentered their vehicle and pursued the vehicle, and the vehicle stopped

again a half block further down the road. At that point, one of the passengers got out of the

vehicle and fled on foot. Two police officers chased the passenger that fled from the vehicle and

two other officers approached the vehicle.

¶5      Officer Blocker, one of the Chicago police officers on scene, testified that when she

approached the vehicle, she saw respondent sitting in the middle of the backseat wearing a

yellow hooded sweatshirt and holding a gun in his right hand. She told respondent to drop the

object that was in his hand. Respondent complied, and he eventually kicked the gun underneath

the seat in front of him. The five occupants of the vehicle were detained, and Officer Blocker

recovered a gun from the vehicle in the same spot that she had seen respondent kick it under the

seat.

¶6      Respondent testified in his own defense that he did not have a gun and had only been

holding his phone, not a weapon. He testified that it was indeed him that was in the middle of the

backseat wearing a yellow hooded sweatshirt, but that he did not have a gun. Respondent

testified that the only movement he made when the officers approached was to put his phone in

his pocket. Respondent also testified that he is left-handed and is a lefty baseball pitcher,

suggesting that he would not be holding a gun in his right hand if he had possessed one.

¶7      The State did not introduce the gun as evidence at trial, nor did it introduce any

photographs of the gun. The trial judge found Officer Blocker to have been a credible witness.

Conversely, the trial judge found that respondent’s testimony was not credible. The court

adjudicated respondent delinquent on one count of aggravated unlawful use of a weapon and one

count of unlawful possession of a firearm. The court sentenced respondent to two years’

probation. He now appeals his adverse adjudications of delinquency.



                                                  2
No. 1-19-1748


¶8                                        ANALYSIS

¶9      Respondent was adjudicated delinquent on charges of unlawful use of a weapon and

unlawful possession of a firearm. The charges upon which respondent was adjudicated

delinquent required the State to prove that respondent carried a firearm, specifically a handgun,

on his person and that he did so in public and while being under the age of 21 (and under the age

of 18). See 720 ILCS 5/24-1.6(a)(1) (West 2018); 720 ILCS 5/24-3.1(a)(1) (West 2018).

¶ 10    On appeal, respondent argues that the State failed to adequately prove that the item

respondent possessed was “a firearm” or, specifically, “a handgun.” In particular, respondent

argues that the State did not prove him guilty beyond a reasonable doubt because Officer Blocker

only testified that she “believed” the item that respondent possessed was “a firearm” and because

the State offered no evidence of a firearm’s existence other than Officer Blocker’s testimony. In

addition, respondent argues that the State failed to prove him guilty beyond a reasonable doubt

because the only potential evidence supporting a conclusion that respondent possessed “a

handgun” was Officer Blocker’s testimony that the item she believed to be a firearm was of the

size that could be concealed on a person. Respondent argues that Officer Blocker’s reference to

the size of the purported weapon was insufficient to prove that it was “a handgun,” and that the

State failed to meet its burden of proof where it did not offer any other evidence about the type

of the purported firearm or any meaningful identifying characteristics of it.

¶ 11    The Fourteenth Amendment to the United States Constitution requires that the

government prove each element of a crime beyond a reasonable doubt before a person may be

convicted of a crime. In re Winship, 397 U.S. 358, 363-64 (1970). On appeal, we must determine

whether, after viewing the evidence in the light most favorable to the prosecution, a rational trier

of fact could have found the essential elements of the crime beyond a reasonable doubt. People v.



                                                 3
No. 1-19-1748


Ross, 229 Ill. 2d 255, 272 (2008). It is not the reviewing court’s function to retry the defendant.

People v. Ware, 2019 IL App (1st) 160989, ¶ 45. A reviewing court will not substitute its

judgment for that of the trier of fact, and we will not reverse a conviction for insufficient

evidence unless the evidence admitted is so unreasonable, improbable, or unsatisfactory that it

raises a reasonable doubt of defendant’s guilt. Id.

¶ 12    Defendant argues that the State failed to prove that he had a “firearm.” Under the

Criminal Code, and as used in the statutory section relevant here,“firearm” has the meaning

ascribed to it in section 1.1 of the Firearm Owners Identification Card Act. 720 ILCS 5/2-7.5

(West 2018). Under the Firearm Owners Identification Card Act, “firearm” means “any device,

by whatever name known, which is designed to expel a projectile or projectiles by the action of

an explosion, expansion of gas or escape of gas,” with certain delineated exclusions not

applicable here. 430 ILCS 65/1.1 (West 2018).

¶ 13    Defendant also argues that the State failed to prove that he had a “handgun.” Under the

Criminal Code, and as used in the statutory section relevant here, “handgun” has the meaning

given to it in section 5 of the Firearm Concealed Carry Act. 720 ILCS 5/24-1.6(a-5) (West

2018). Under the Firearm Concealed Carry Act (430 ILCS 66/1 et seq. (West 2018)), “handgun”

means “any device which is designed to expel a projectile or projectiles by the action of an

explosion, expansion of gas, or escape of gas that is designed to be held and fired by the use of a

single hand,” with certain delineated exclusions not applicable here. 430 ILCS 66/5 (West 2018).

¶ 14    Respondent argues that the State failed to prove that he possessed a “firearm” and

specifically a “handgun.” Respondent contends that Officer Blocker’s testimony was insufficient

to prove that the item met the statutory definitions because she did not provide “objective facts”




                                                  4
No. 1-19-1748


to substantiate her testimony that respondent had a gun. Respondent’s position and the

supporting analysis he provides are not supported by the facts elicited at trial.

¶ 15   Officer Blocker testified that she approached the vehicle and that respondent was inside

wearing a yellow hooded sweatshirt. She said respondent had “a gun” in his hand. Her flashlight

was pointing right at “the gun.” The State then asked her, “and when you observed the firearm,

where were you standing exactly?” Officer Blocker responded that she was standing “right on

the passenger back part of the vehicle, right at the window.” The State continued, “And why did

you—how did you understand or come to believe that what [respondent] had in his hand was a

firearm?” Officer Blocker responded that she had “recovered many firearms throughout [her]

career and just through training and experience.” The trial court accepted her testimony—it

believed that she saw defendant with what she knew, in her experience, to be a gun.

¶ 16   Officer Blocker further testified that she ordered respondent to drop “the firearm” and

when he eventually did so, he kicked it under the seat. Shortly thereafter, the occupants of the

vehicle were detained and Officer Blocker entered the vehicle and “went immediately to the area

where [she] saw ‘the gun’ get kicked and recovered ‘the firearm.’” The State asked her, “did you

secure ‘that firearm’?” Officer Blocker testified, “yes, ma’am.” The trial court accepted her

testimony—it believed that she recovered what, in her experience, was a gun. Accepting Officer

Blocker’s testimony, there was an unbroken visual chain from when she saw the weapon in

respondent’s hand to when she recovered the item and confirmed it was a gun.

¶ 17   Respondent’s protestations about the lack of “objective facts” miss the mark. The

existence of “a gun” is itself an objective fact. Officer Blocker’s testimony, that the trial court

found credible, established that she saw and recovered “a gun,” which is exactly what the statute

demands. True, Officer Blocker did not testify that what she saw and recovered was a device



                                                  5
No. 1-19-1748


designed to expel a projectile, but she testified that it was, in fact, a gun. Any semantical

dissection of her testimony belies reason and ignores the central fact that she saw a gun and

recovered a gun—not a toy gun, not a bb gun, but a gun.

¶ 18    The trial court was more than entitled to accept that a police officer’s training and

experience would allow her to recognize a gun by sight and to confirm the existence of a gun

through its recovery. Officer Blocker testified that she had recovered many “guns” before. We

reject the notion that respondent presents—that an officer needs to describe certain specific

characteristics of a recovered weapon in order for a trier of fact to find that a weapon meeting the

statutory definition did exist.

¶ 19    The State was required to prove that what respondent possessed was a firearm. Officer

Blocker testified that it was. The trial court believed her testimony and adjudicated respondent

delinquent on that testimony. A single eyewitness’s testimony in which the witness states that

she saw a gun is sufficient. See, e.g., People v. Wright, 2017 IL 119561, ¶ 76-77; People v.

Washington, 2012 IL 107993, ¶ 36. Respondent argues that the State was required to offer more

than Officer Blocker’s conclusion that the item she saw was a firearm. However, Officer

Blocker’s testimony about her observations constituted both a fact and a conclusion. She saw

what objectively was a gun and thereby concluded it was a gun. She then confirmed through

recovery what objectively was a gun. It is clearly apparent that when we review the evidence in

the light most favorable to the State and draw all reasonable inferences in the State’s favor, we

must conclude that a rational person could find that an actual gun that meets the statutory

definition existed in this case.

¶ 20    At least in part, respondent relies upon our recent decision in People v. McLaurin, 2018

IL App (1st) 170258, ¶ 26-27 (appeal allowed, 124 N.E.3d 492 (Ill. 2019)). In both McLaurin



                                                  6
No. 1-19-1748


and in this case, the challenge on appeal was to the sufficiency of the evidence, so the cases must

be taken on their own evidence and that case cannot apply absolutely. However, to the extent

McLaurin supports the proposition for which defendant cites it, that case is nonetheless readily

distinguishable. 1

¶ 21    In McLaurin, the officer that observed the defendant was 50 feet away when she saw the

defendant with what she believed to be a weapon. McLaurin, 2018 IL App (1st) 170258, ¶ 3.

Officer Blocker’s testimony reveals that she was mere feet away from defendant with a clear,

well-lit view of what he had in his hand. She shined her flashlight right at the gun. Officer

Blocker testified that she was right up at the rear passenger window of the car and defendant was

in the middle of the backseat. The officer in McLaurin “could not” identify anything about the

object that she testified she had seen other than its chrome color. Id. at ¶ 5. Officer Blocker

testified that she had an unobstructed view of “the gun.” Her observation of what she knew to be

“a gun” was not challenged.

¶ 22    Further, in McLaurin, we observed that the gun that was recovered was not traceable to

the gun that the police officer had supposedly seen the defendant possessing. Id. at ¶22. We

explained that “[i]t is unknown how the gun came to be located [in the place from which it was

recovered].” Id. Here, there was no doubt as to how the gun became located in the area from

which Officer Blocker retrieved it. Officer Blocker testified that she immediately recovered the

same object she had observed to be a gun and then she confirmed through recovery that it was a

gun. She testified, and the trial court credited her testimony, that she recovered the firearm from

the same location that she saw respondent discard it when he was ordered to drop the weapon.


        1
          As expressed in the citation, the Illinois Supreme Court has granted review in McLaurin. While
we do not portend to have any idea how the supreme court may rule in that case, it is fair to address its
application with some caution. We, therefore, give due deference to our decision in that case, while we
simultaneously examine its legal and factual underpinnings, avoiding blind adherence.

                                                    7
No. 1-19-1748


McLaurin fails to persuade us that the trial court in this case could not have rationally come to

the conclusion that it did.

¶ 23   Respondent also argues that the evidence was insufficient to establish that the firearm

met the definition of a “handgun.” Officer Blocker testified that when she approached defendant,

he had the weapon in one hand—his right hand. The State also asked Officer Blocker whether

the gun was of the size that it could be concealed upon the person. She responded in the

affirmative. Respondent contends that this evidence was insufficient to prove that the item was a

“handgun.”

¶ 24   The trier of fact’s conclusion that the State proved the existence of a handgun was

supported by competent evidence. We must consider that evidence and the reasonable inferences

that can be drawn therefrom. Taking the above evidence in a light most favorable to the State, it

can be concluded that the State proved that the weapon Officer Blocker saw and recovered was a

“handgun.”

¶ 25   To prove that a firearm is a handgun, the State has to prove that it is “designed to be held

and fired by the use of a single hand.” 430 ILCS 66/5 (West 2018). Officer Blocker testified that

respondent did, in fact, hold the firearm in a single hand. She also testified that the firearm was

small and could be concealed on the person. Taking that evidence and the reasonable inferences

therefrom in the light most favorably to the State, we cannot say that the trial court erred in

finding that the State had proved that the firearm was a handgun. We reject respondent’s

contentions that the State failed to prove him guilty beyond a reasonable doubt.

¶ 26   While we find the evidence to be sufficient in this case, we do wish to express that when

the State fails to produce the weapon, a photograph of it, or some other documentary evidence to

substantiate its existence, it does so at its own peril. Had the trial court not absolutely credited



                                                   8
No. 1-19-1748


Officer Blocker’s testimony in this case, there likely would have been a failure of proof as to the

existence of a firearm. In recognition of McLaurin and the other cases cited by respondent,

courts are rightfully on high alert that the State must affirmatively prove the existence of a

statutorily defined firearm to substantiate convictions on charges like those present in this case.

Here, the State did prove the existence of a firearm and a handgun beyond a reasonable doubt, so

respondent’s challenges to the sufficiency of the evidence fail.

¶ 27                                    CONCLUSION

¶ 28   Accordingly, we affirm.

¶ 29   Affirmed.




                                                  9